On Motion to Dismiss the Appeal.
Per Curiam :
1. This is a motion by respondents to dismiss the appeal in the above cause on the ground that the appellant, who is plaintiff in the suit, obtained by decree of the circuit court the full relief demanded. The presentation thereof has developed a situation involving somewhat the merits of the controversy, which being so, we have concluded that we may be more fully advised touching the question involved by a further hearing of the motion in conjunction with the cause itself. We will therefore withhold our decision in the premises for the present, and the order of the court will be that the motion be continued until the cause comes on for hearing on its merits, when both will be heard together. Motion Overruled.